DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2021.
Applicant’s election without traverse of Group II (claims 12-16) in the reply filed on 6/9/2021 is acknowledged.

Claim Objections
Claim 13 is objected to because in the last two lines, the term “a polyester composite material” has antecedent basis and should have the leading “a” replaced with “the” or “said.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 13, the terms “low vacuum” and “high vacuum” includes relative terms “low” and “high,” respectively, and it is unclear how low is “low” and how high is “high.”  Also, in lines 4-5, the term “the esterification reaction” lacks antecedent basis.  In line 9, the term “the stirring power” lacks antecedent basis.  In lines 10-11, the term “the master batch” lacks antecedent basis.
With respect to claim 16, the term “the catalyst antimony trioxide” is inconsistent with the previous statement of antimony trioxide.  Proper and consistent antecedent basis is “the antimony trioxide”.
With respect to claims 14 and 15, they are rejected for failing to cure the deficiencies of claim 13.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsui (US 9,982,195).
Matsui discloses a flame retardant having good dispersibility in an organic polymeric material (abstract) including polyesters such as polyethylene terephthalate and polybutylene terephthalate (col. 8, lines 65-66), wherein the flame retardant is magnesium hydroxide that is subjected to an acid surface treatment (col. 5, line 46 to col. 6, line 27).  In Example 1, Matsui discloses that aqueous (from “pure water,” i.e., distilled water) sodium stearate solution (i.e., stearic acid) is mixed with magnesium hydroxide at 80°C for 1 hour and subsequently vacuum-filtrated, washed with water, dried, and pulverized to provide a flame retardant powder (col. 10, lines 28-36).  While Matsui fails to disclose that the solution of magnesium hydroxide and stearic acid solution is stirred with a magnetic, such is not required by the instant claims.  Specifically, the instant method claim also includes a nested product-by-process claim regarding the method of making the functionalized organic magnesium.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Alternatively, in the event any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Matsui, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results.

Claim Rejections - 35 USC § 103
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103993385 A) in view of.
With respect to claims 12 and 16, Wang discloses a fiber comprising a core prepared from a polyester (abstract).  Wang discloses that the polyester is prepared by esterifying terephthalic acid and ethylene glycol in a nitrogen atmosphere at about 0.4 MPa (which reads on claimed 0.35 MPa) at 230-250°C (paragraph 0015), polycondensing in a low vacuum stage at 250-270°C for 40-60 minutes (paragraph 0018), and further polycondensing in a high vacuum stage at 270-285°C for 1-2 hours (paragraph 0019).  The end point of polycondensation is judged by power of the stirring motor, wherein the polyester is subsequently discharged, cooled, and pelletized to provide a polyester chip (paragraph 0048).  A catalyst such as antimony trioxide is added in an amount of 0.01-0.5 wt % based on the terephthalic acid (paragraph 0021).
Wang fails to disclose (i) that the catalyst is added during the esterification step or (ii) that a functionalized organic magnesium salt is added to the composition.
With respect to (i), Wang discloses mixing the catalyst during the first polycondensation step.  However, it is the examiner’s position any mixing order of the catalyst is permitted as long as no adverse effects are subjected to the polymerization.  Case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
	Therefore, absent a showing of unexpected results or criticality for the claimed mixing order, it would have been obvious to one of ordinary skill in the art to add the antimony trioxide catalyst to the esterification step.
	With respect to (ii), Wang discloses the addition of flame retardants (paragraph 0044) but fails to disclose a specific one.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Given that both Wang and Matsui are drawn to polyester compositions and further given that Wang is open to the addition of a flame retardant, it would have been obvious to one of ordinary skill in the art to utilize the acid-treated magnesium hydroxide of Matsui as a flame retardant which is added to the esterification step of Wang.
With respect to claim 14, Matsui discloses molar ratio of terephthalic acid to ethylene glycol of 100:120, i.e., 1:1.2.
With respect to claim 15, Matsui discloses that the magnesium hydroxide is added in an amount of 5-500 parts by mass per 100 parts by mass of organic polymeric material (col. 16, lines 16-19).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn